
	

113 S2993 IS: Students Before Profits Act
U.S. Senate
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2993
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2014
			Mr. Murphy (for himself and Mr. Harkin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to improve the determination of cohort default rates and
			 provide for enhanced civil penalties, and to authorize the establishment
			 of an institutional risk-sharing commission. 
	
	
		1.Short title
			This Act may be cited as the
		  Students Before Profits Act.2.Improved determination of cohort default ratesSection 435 (20
			 U.S.C. 1085) is amended—
			(1)in subsection
			 (a)(2), by adding at the end the following:(E)(i)In any case where the Secretary has determined that the institution has engaged in default
			 manipulation, the Secretary—(I)shall recalculate the cohort default rate for the institution under this  section using corrected
			 data and information, for all fiscal years for which the default
			 manipulation has occurred; and(II)using the  recalculated cohort default rate, shall redetermine whether the
			 institution is ineligible to participate in a program under this title.(ii)In this section, the term default manipulation means engaging in a device or practice, such as branching, consolidation of campuses,
			 consolidation or manipulation of the identification codes used by the
			 Office of Postsecondary Education to designate campuses and institutions,
			 change of ownership or control, serial forbearance, or any similar device
			 or practice (as determined by the Secretary) when, but for the device or
			 practice, one or more campuses of an institution of higher education would
			 be at risk of cohort default rate sanctions under this section or student
			 default risk sanctions under section 489A.; and
			(2)in subsection (m)(3), by striking through the use of and  all that follows through the period at the end and inserting through default manipulation..3.Institutional Risk-Sharing  Commission(a)Establishment of Commission(1)In generalThe Secretary of Education shall establish an Institutional Risk-Sharing Commission (referred to in
			 this section as the Commission) whose members shall be selected by the Secretary and comprised of the following relevant
			 stakeholders:(A)2 representatives of national or regional student advocacy organizations with a track record of
			 engagement and expertise on issues related to college costs, consumer
			 protection, and
			 institutional accountability and an alternate member.(B)1 student representative who is attending an institution of higher education on the date of the
			 selection and an
			 alternate member.(C)1 member of the Bureau of Consumer Financial Protection with demonstrated knowledge of student loan
			 borrowing and an alternate member.(D)2 administrative officers from different types of institutions of higher education and an alternate
			 member.(E)1 higher education researcher and an alternate member.(F)1 State postsecondary education data system director and an alternate member.(G)1 representative from the National Center for Education Statistics and an alternate member.(H)1 representative from the Government Accountability Office and an alternate member.(I)1 representative from the Department of the Treasury and an alternate member.(2)FunctionsEach member selected under paragraph (1) shall participate for the purpose of determining agreement
			 by majority vote on the Commission on the report and its contents
			 described in subsection (b)(4). Each alternate member shall participate
			 for
			 the purpose
			 of determining the majority vote in the absence of the
			 member. Either the member or an alternate member may speak during the
			 negotiations. In the event that the Commission is unable to form agreement
			 on the contents of the report by majority vote, the contents of the report
			 shall be determined by a plurality vote.(b)Study(1)In generalNot later than 270  days after the date that all members of the Commission have been selected under
			 subsection (a), the Commission shall complete a study and develop
			 recommendations for implementation of a new risk-sharing system for
			 institutions of higher education that participate in the Federal Direct
			 Loan Program under part D of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1087a et seq.) through which institutions would be held
			 financially accountable for poor student outcomes.(2)Content of studyIn conducting the study required under paragraph (1), the Commission shall, at a minimum, consider
			 the following issues:(A)Identifying an annual measure or set of measures for the risk-sharing system that would provide the
			 most accurate assessment of an institution’s level of success or failure
			 at providing their students with basic educational outcomes, such as
			 degree completion, ability to repay loans made, insured, or guaranteed
			 under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.), post-graduation employment, and post-graduation earnings. Such
			 possible measures may include cohort default rates, loan repayment rates,
			 graduation rates, graduate earnings, and other measure that the Commission
			 considers an accurate reflection of student outcomes, regardless of the
			 feasibility of access to the data required to implement collection of such
			 measures.(B)What specific metrics would require the lowest performing institutions to make annual payments into
			 the
			 risk-sharing system, and what metrics would exempt institutions
			 from making an annual risk-sharing payment based on performance measures
			 that exceeded a minimum level (which level would be identified by the
			 Commission).(C)How the payments for each institution should be calculated, including whether the use of a
			 percentage of Federal Direct Loans disbursed the year prior to
			 identification, the percentage of loans in default, or any other
			 calculation should be used.(D)Whether a sliding scale of payments should be required of institutions based on their performance
			 on the identified measures.(E)Any legislative safeguards or mechanisms to ensure that an institution required to participate in
			 the risk-sharing system would not pass any prospective costs  directly or
			 indirectly onto students, or limit access to low-income students.(F)How an institution’s level of access to low-income students (such as measured by the percentage of
			 students enrolled at the institution who receive Federal Pell Grants under
			 subpart 1 of part A of title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070a et seq.)) and affordability (as measured by average net
			 price) should be considered in the risk-sharing system.(G)Specifying a means for the risk-sharing system payments to go primarily towards students in
			 default, additional aid to low-income students, or any other form of aid
			 to student borrowers most in need, including after degree completion.(H)Whether any extraordinary consideration exists that warrants allowing a waiver process through
			 which a very limited number of institutions would be eligible to apply for
			 a waiver from a risk-sharing payment on a yearly basis, and under what
			 conditions.(3)Outside recommendationsAs part of the study required under paragraph (1), the Commission shall develop a public process
			 for soliciting recommendations for the risk-sharing system and shall
			 consider these recommendations as part of the study. The Commission shall
			 factor in any financial or other interests of any submitting party in
			 weighing and considering such recommendations.(4)Report(A)ContentNot later than 90 days after completing the study required under paragraph (1), the Commission
			 shall issue, by majority vote, or if unable to achieve a majority vote,
			 then a plurality vote, a report regarding its recommendations for
			 a risk-sharing system. The report shall include the following:(i)A description of the Commission’s findings as to the issues described in paragraph (2).(ii)A data analysis using the Commission’s recommended metrics that demonstrates how each institution
			 of higher education that participates in the Federal Direct Loan Program
			 under part D of title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1087a et seq.) as of the period of the Commission’s study would fare under
			 the proposed risk-sharing system, including projections for the amounts of
			 payments the lowest performing institutions would have to pay.(iii)An evaluation of the feasibility and unintended consequences of implementing the recommended
			 risk-sharing system, including any legislative or regulatory action needed
			 to implement such a system.(B)AvailabilityThe report described in subparagraph (A) shall be—(i)provided to the Secretary of Education, the Committee on Health, Education, Labor, and Pensions of
			 the Senate, and the Committee on Education and the Workforce of the House
			 of Representatives; and(ii)made publicly available.(c)Securing information and privacy(1)In generalSubject to paragraph (2), the Commission may secure directly from any Federal department or agency
			 such information as the
			 Commission considers necessary to carry out its duties under this section.
			 The Commission may request the head of any State or local department or
			 agency to furnish such information to the Commission.(2)PrivacyAny Federal department or agency,  State or local department or
			 agency, or institution of higher education in providing information to the
			 Commission under this section shall not share
				any personally identifiable information and shall act in accordance
			 with section
			 444 of the
				General Education Provisions Act (20 U.S.C. 1232g, commonly known
			 as the
				Family Educational Rights and Privacy Act of 1974).4.Civil penaltiesPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by
			 inserting after section 489 the
			 following:489A.Civil penalties and other remedies(a)DefinitionsIn this section:(1)Substantial misrepresentation or other serious violationThe term substantial misrepresentation or other serious violation means any of the following:(A)A substantial misrepresentation regarding—(i)the nature of
			 the educational program of an institution of higher education;(ii)the financial charges of the institution;(iii)the space availability in
			 a program of the institution for which a
			 student is considering enrollment;(iv)the admission requirements of the institution;(v)the
			 transferability of credits from the institution;(vi)whether a program of the institution meets the necessary
			 standards
			 to qualify students to sit for licensing examinations, or obtain
			 certification
			 required as a precondition for employment, in the State in which the
			 students reside;(vii)the passage rates of students
			 at the institution in
			 obtaining certification requirements;(viii)the passage rates of students who
			 sit for
			 licensing examinations; or(ix)the employability of
			 the graduates of the institution.(B)A knowing and willful misuse of Federal student aid from any source.
							(C)A violation of section
				487(a)(20).
							(D)A violation of the default manipulation regulations promulgated by the Secretary under section
			 435(m)(3).(E)Failure to comply with the program review process described in section 498A, including any
			 disclosure  requirement described in paragraph (2) or (5) of section
			 498A(b).(F)A violation of the program integrity regulations promulgated by the Secretary under this Act.(G)A violation of this Act that the Secretary has	determined, by regulation,  to be a serious
			 violation for purposes of this section.(2)Officer of an institution of higher educationThe term officer of an institution of higher
				education includes the president, chief executive officer, and chief
				financial officer of an institution of higher education or their
			 equivalents.(b)Sanctions for substantial misrepresentations or serious violations(1)Civil penalties(A)In generalThe Secretary may impose a civil penalty upon an eligible institution upon making a determination,
			 after reasonable notice and opportunity for a hearing, that an eligible
			 institution has engaged in a substantial misrepresentation or other   
			 serious
			 violation.(B)Amount of civil penaltiesA civil penalty imposed for a violation under subparagraph (A) shall be not less than	$100,000
			 or—
								(i)in the case of a first violation,  an
			 amount equal to
				the product of $1,000,000 multiplied by the institution’s student
			 default risk,
			 whichever is larger;
								(ii)in the case of a second violation, an
			 amount equal to
				the product of $2,000,000 multiplied by the institution’s student
			 default risk,
			 whichever is larger; and
								(iii)in the case of a third or subsequent
				violation, an
				amount equal to the product of	$3,000,000 multiplied by the
			 institution’s student
			 default risk, whichever is larger.
								(C)Treatment of multiple institutionsFor the purpose of determining the number of violations under subparagraph (B),
				any violation by a particular institution will accrue against all
			  identification codes used by the Office of Postsecondary Education to
			 designate campuses and
			 institutions affiliated with the institution, and
				within the period of participation for the institution, as defined
			 in section
				668.13(b) of title 34, Code of Federal Regulations, or any
			 successor regulation.(c)Sanctions  for other violations of this titleUpon determination, after
				reasonable notice and opportunity for a hearing, that an eligible
			 institution
				has engaged in a violation of any other provision of this
			 title, including the failure to carry out any provision of this title,
			 that is  not a significant misrepresentation or other serious violation,
			 the
				Secretary may impose a civil penalty upon such institution of not
			 more than
				$100,000 (subject to such adjustments for inflation as may be
			 prescribed in
				regulation) for each such violation.(d)Civil penalties  and sanctions for
				officers of institutionsUpon determination, after reasonable notice and an opportunity for a hearing on the record, that an
			  officer
				of an institution of higher education that participates in a
			 program under this
				title  has knowingly and willfully, or
			 with gross negligence,
			 violated a
				provision of this title, the Secretary may sanction the officer.
			 Such sanctions may include the following:(1)Prohibiting the institution of higher education that has employed the
				officer of an institution of higher education and that participates
			 in a program under this title, or any other institution of higher
			 education that participates in a program under this title, from employing
			 the officer, except that any such
			 prohibition under this subsection shall not be  for a period of more than
			 5 years
			 from the
				date of the determination of the violation.
						(2)Assessing a civil penalty against an officer of an institution of higher education who has
			 knowingly and willfully, or with gross negligence, violated a provision of
			 this title, except that any such civil penalty under this subsection shall
			 not be greater than the amount of the officer’s compensation for each year
			 for which the violations are determined to have occurred.  For purposes of
			 this paragraph, an officer's compensation shall include proceeds of any
			 sales of stock and any incentive-based compensation (including stock
			 options awarded as compensation) based on information required to be
			 reported to the Secretary or any other Federal agency during the period in
			 which the violations are determined to have occurred.(e)Limitation, suspension, or termination of eligibility status(1)In generalUpon determination, after
				reasonable notice and opportunity for a hearing, that an eligible
			 institution has engaged in a violation of any	provision of this
			 title (including the failure to carry out any provision of this title or
			 any regulation prescribed under such provision)  or  a violation of any
			 applicable special arrangement, agreement, or
			 limitation,  the Secretary may limit, suspend, or terminate the
			 participation in any program under this title of
			 an eligible institution, subject to the requirements of paragraph (2).(2)Suspension proceduresNo period of suspension under this section shall
			 exceed 60 days unless the institution and the Secretary agree to an
			 extension or unless limitation or termination proceedings are initiated by
			 the Secretary within that period of time.(f)Emergency action(1)In generalThe Secretary may take an emergency action against an institution, under which the Secretary shall,
			 effective on the date
			 on which a notice and statement of the basis of the action is mailed to
			 the institution (by registered mail, return receipt requested), withhold
			 funds from the institution or its students and withdraw the institution's
			 authority to obligate funds under any program under this title, if the
			 Secretary—(A)receives information, determined by the Secretary to be reliable, that the institution is violating
			 any provision of this title, any regulation prescribed under this title,
			 or any applicable special arrangement, agreement, or limitation;(B)determines that immediate action is necessary to prevent misuse of Federal funds; and(C)determines that the likelihood of loss outweighs the importance of the procedures prescribed in
			 subsection (e) for limitation, suspension, or termination.(2)Time limitationAn emergency action described in paragraph (1) shall not exceed 30 days unless limitation,
			 suspension, or
			 termination proceedings are initiated by the Secretary against the
			 institution within that period of time.(3)Opportunity to show causeThe Secretary
			 shall provide an institution that is the subject of an emergency action
			 under this subsection an opportunity to show cause, if the institution so
			 requests, that the emergency action is unwarranted and should be lifted.(g)Lifting of
				sanctionsNotwithstanding any other provision of this title, an
				institution of higher education that has been sanctioned by the
			 Secretary under
				this section or any other provision of this title may not have
			 such
				sanctions lifted until the Secretary has conducted a subsequent
			 program review under section 498A and has found the institution to be in
			 compliance with this
			 title.(h)Single course of conduct; compromise authority(1)Same course of conductFor purposes of this section, acts and omissions relating to a single course of conduct shall be
			 treated as a single violation.(2)Compromise authorityAny civil penalty under this
				section may be compromised by the Secretary. In determining the
			 amount of such penalty, or the amount agreed upon in compromise,  the
			 Secretary shall consider—(A)the appropriateness of
				the penalty to the size of the institution of higher education
			 subject to the
				determination; and(B)the gravity of the violation, failure, or
			 misrepresentation.(i)Collection of penaltyThe amount of any penalty under this section may be deducted from any sums owing by the United
			 States
			 to the
				institution
				charged.(j)Disposition of amounts recovered(1)In generalAmounts collected under this section shall be transferred to the Secretary, who shall
			 determine the distribution of collected
			 amounts, in accordance with paragraphs (2) and (3).(2)Use for program integrity efforts and program reviews(A)In generalFor each fiscal year, an amount equal to not more than 50 percent of the amounts recovered or
			 collected under this section—(i)shall be available to the Secretary to carry out program reviews under section 498A and other
			 efforts by the Secretary
			 related to program integrity under part H; and(ii)may be credited, if
			 applicable, for that purpose by the Secretary to any  appropriations and
			 funds
			 that are available to the Secretary for obligation at the time of
			 collection.(B)Supplement not supplantAmounts made available under subparagraph (A) shall be used to supplement and not supplant any
			 other amounts available to the Secretary for the purpose described in such
			 subparagraph.(C)Availability for fundsAny amounts collected under this section that are made available under subparagraph (A) shall
			 remain
			 available until expended.(3)Use for student relief fundFor each fiscal year, an amount equal to not less than 50 percent of the amounts recovered or
			 collected under this section shall be deposited into the Student Relief
			 Fund
			 established under subsection (k).(4)ReportThe Secretary shall regularly publish, on the website of the Department, a detailed description
			 that includes—(A)the amount of funds that were distributed for the purposes
			 described in paragraph (2) and the amount used for the Student Relief Fund
			 under paragraph (3); and(B)how funds were distributed among the purposes
			 described
			 in paragraph (2)(A)(i).
							(k)Student relief fund(1)EstablishmentThe Secretary shall establish a Student Relief Fund (referred to in this subsection as the Fund) that shall be used, subject to the availability of funds, to provide financial relief to any
			 student enrolled in an institution of higher education that—(A)has failed to
			 comply with an eligibility requirement under section 101 or 102 or an
			 obligation incurred under the terms of the program participation agreement
			  under section 487; or(B)has been sanctioned under subsection (b) or (c).(2)Determination of reliefThe
			 Secretary, in consultation with Director of the Bureau of Consumer
			 Financial Protection—(A)shall determine the manner of relief to be provided under paragraph (1),
			 which may include tuition reimbursement or full or partial loan
			 forgiveness; and(B)may issue regulations regarding how the amounts in the Fund will be distributed among  students
			 eligible for the funds.(3)Treatment and availability  of funds(A)Funds that are not government fundsFunds obtained by or transferred to the Fund shall not be construed to be Government funds or
			 appropriated monies.(B)Amounts not subject to apportionmentNotwithstanding any other provision of law, amounts in the Fund
			 shall not be subject to apportionment for purposes of chapter 15 of title
			 31, United States Code, or under any other authority.(C)No fiscal year limitationSums deposited in the Fund shall remain in the Fund and be available for expenditure under this
			 subsection without fiscal year limitation.(4)Investments(A)Amounts in fund may be investedThe Secretary of Education may request the Secretary of the Treasury to invest the portion of the
			 Fund that is
			 not, in the discretion of the Secretary of Education, required to meet the
			 current
			 needs of the Fund.(B)Eligible investmentsInvestments shall be made by the Secretary of the Treasury in obligations of the United States or
			 obligations that are guaranteed as to principal and interest by the United
			 States, with maturities suitable to the needs of the Fund as determined by
			 the Secretary on the record.(C)Interest and proceeds creditedThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund
			 shall be credited to the Fund.(5)RegulationsThe Secretary shall prescribe regulations to implement the requirements of this section within 1
			 year after the date of enactment of the Students Before Profits Act.(6)Authorization of appropriationsIn addition to funds derived from financial penalties assessed pursuant to subsection (j), there
			 are authorized to be appropriated such sums as may be necessary to carry
			 out this subsection for fiscal year 2015 and each of the 5 succeeding
			 fiscal years.(l)State enforcement(1)In generalAny violation of subsection (b), including the regulations promulgated under such subsection, 
			 shall be a cause of action enforceable by the State, through the attorney
			 general (or the equivalent thereof) of the State, in any district court of
			 the United States in that State or
			 in a State court that is located in that State and that has jurisdiction
			 over the defendant. The State may seek any relief provided under paragraph
			 (4)(B) for such violation, or any remedies otherwise provided under 
			 law.(2)Notice required(A)In generalBefore initiating any action in a court or other administrative or regulatory proceeding against
			 any institution of higher education as authorized by paragraph (1)  to
			 enforce any provision of
			 this subsection, including any regulation promulgated by the Secretary
			 under
			 this subsection, a State attorney general shall timely provide a copy of
			 the
			 complete complaint to be filed and written notice describing such action
			 or proceeding to the Secretary, except as provided in subparagraph (B).(B)Emergency actionIf prior notice is not practicable, the State attorney general shall provide a copy of the complete
			 complaint and the notice to the Secretary immediately upon instituting the
			 action or proceeding.(C)Contents of noticeThe notification required under this paragraph shall, at a minimum, describe—(i)the identity of the parties;(ii)the alleged facts underlying the proceeding; and(iii)whether there may be a need to coordinate the prosecution of the proceeding so as not to interfere
			 with any action, including any rulemaking, undertaken by the Secretary or
			 another Federal agency.(3)RegulationsThe Secretary shall prescribe regulations to implement the requirements of this subsection and
			 periodically provide guidance in order to further coordinate actions with
			 the State attorneys general.(4)Preservation of state authority(A)State claimsNothing in this subsection shall be construed as altering, limiting, or affecting the authority
			 of a State attorney general or any other regulatory or enforcement agency
			 or authority to bring an action or other regulatory proceeding arising
			 solely under the law in effect in that State.(B)Relief(i)In generalRelief under this subsection may include, without limitation—(I)rescission or reformation of contracts;(II)refund of moneys or return of real property;(III)restitution;(IV)disgorgement or compensation for unjust enrichment;(V)payment of damages or other monetary relief  pursuant to the requirements of paragraph (2);(VI)public notification regarding the violation, including the costs of notification; and(VII)limits on the activities or functions of the person.(ii)ExclusionRelief under this subsection shall not include the ability to suspend or terminate the eligibility
			 status of an institution of higher education
			 for programs under this title..
		
